Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 29 December 2020 have been fully considered but they are not persuasive. 
On page 8, applicant argues that Sakasawa does not teach embedding in a memory field as claimed. While applicant’s arguments are understood, examiner respectfully disagrees. Examiner relies on Sakasawa in maintaining the rejection.
Examiner first notes that the features upon which applicant relies (i.e., embedding data in a memory field) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). At present, when given the broadest reasonable interpretation, the claims state that additional data is embedded into the pixel image field of the frame when the frame is in a memory. This broadest reasonable interpretation is consistent with the originally field specification. See, originally filed specification, e.g. pg. 6, line 28 – pg. 7, line 19: describing that additional data is embedded into the pixel image field of the frame. Sakasawa teaches embedding additional data into the pixel image field of the frame at least at the English Abstract. There, Sakasawa teaches that additional data is embedded within the image data of the image frame to accessible by an end device. The rejection, therefore, is maintained.

Examiner notes that the features upon which applicant relies (i.e., manipulating chroma and luma components) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As claimed, the limitations merely state that additional prediction data is embedded into the pixel image data field. The claims are silent as to the specific method used to embed the additional prediction data. At present, Sakasawa teaches embedding additional data into the pixel image data field as claimed. See, Sakasawa, e.g. English Abstract: describing that additional information is embedded within the image data to be accessible by an end device, wherein the additional data is the equivalent of the prediction data, and wherein the end device is the equivalent of the encoder. The rejection, therefore, is maintained.
On page 9, applicant argues that Sakasawa teaches embedding watermark data, not prediction data as claimed. While applicant’s arguments are understood, examiner respectfully disagrees. Examiner relies on the combination of Guozhong and Sakasawa in maintaining the rejection.
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). “Rather, the test [for obviousness] is what the combined In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). At present, the combined teachings of Guozhong and Sakasawa reasonably suggest to a person of ordinary skill in the art embedding prediction data.
Guozhong first teaches storing the prediction data and the image data in the same memory, the memory being accessible to an encoder. See, Guozhong, e.g. pars. 54-59 [Machine Translation]: describing that the YUV image data and the associated prediction data are stored in a common buffer, the encoder having access to the buffer. Guozhong does not explicitly teach wherein the prediction data is embedded within the image data fields. Sakasawa, however, teaches this at least at English Abstract. There, Sakasawa teaches embedding additional data into the pixel image data fields, wherein the additional data is the equivalent of the prediction data. It is therefore reasonably suggested to a person of ordinary skill in the art to combine the teachings of Guozhong and Sakasawa in order to embed prediction data in the pixel image data fields. One of ordinary skill in the art would have been motivated to make such a combination because the combination allows the system to easily identify embedded information (Sakasawa, e.g. English Abstract: describing the desire to embed information in a field format image such that the information is easily identifiable and extractable). The rejection, therefore, is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26 – 45, and 47 - 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guozhong (CN1700771), as cited by applicant in view of Sakasawa et al. (JP 2002135737) (hereinafter Sakasawa).

Regarding claims 26 and 50, Guozhong teaches a computer implemented method of video coding comprising: 
receiving compressed pixel image data of at least one frame in a frame sequence forming a video and comprising pixel chroma values, pixel luma values, or both (e.g. par. 54 [Machine Translation]: describing that the system receives MPEG-2 coded stream, wherein it is known to those of ordinary skill in the art that a MPEG-2 coded stream includes at least one frame in a video sequence comprising pixel chroma values and pixel luma values); 
decompressing the pixel image data using prediction data (e.g. par. 54 [Machine Translation]: describing that decompresses the MPEG-2 coded stream using prediction information); 
saving the decompressed pixel image data by saving the values of the pixel image data individually to pixel image data fields of individual pixels and in a memory (e.g. pars. 54 - 59 [Machine Translation]; describing that the resulting image data of the decompression of the MPEG-2 coded stream is YUV image data, the YUV image data and the associated prediction information stored in a common buffer); and 
storing the prediction data and the image data in the same memory, the memory being accessible to an encoder (e.g. pars. 54-59 [Machine Translation]: describing that the YUV image data and the associated prediction data are stored in a common buffer, the encoder having access to the buffer, wherein storing YUV image data and associated prediction data in a common buffer reasonably suggests the prediction information is embedded in the pixel image data fields in the buffer).
Guozhong does not explicitly teach:
embedding the prediction data in the pixel image data fields in the memory and to be accessible to an encoder.
Sakasawa, however, teaches a computer implemented method and system comprising:
embedding the additional data in the pixel image data fields in the memory and to be accessible to an encoder (e.g. English Abstract: describing that additional information is embedded within the image data to be accessible by an end device, wherein the additional data is the equivalent of the prediction data, and wherein the end device is the equivalent of the encoder).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Guozhong by adding the teachings of Sakasawa in order to embed information. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows the system to easily identify embedded information (Sakasawa, e.g. English Abstract: describing the desire to embed information in a field format image such that the information is easily identifiable and extractable).

Turning to claim 27, Guozhong and Sakasawa teach all of the limitations of claim 26, as discussed above. Guozhong further teaches:
wherein the prediction data comprises motion vector data, prediction mode selection data, or both (e.g. par. 54 [Machine translation]: describing that the prediction information includes motion vector information and prediction mode information, wherein prediction mode information is the equivalent of prediction mode selection data).

Regarding claim 28, Guozhong and Sakasawa teach all of the limitations of claim 26, as discussed above. Guozhong further teaches:
wherein the pixel image data fields are 16 bits, and a pixel value within the field uses 10 or 12 bits, and the prediction data uses the remaining 6 or 4 bits in the pixel image data fields (e.g. par. 62 [machine translation]: describing that the resulting decoded image is a YUV 4:2:0 format image, the YUV 4:2:0 format image and associated prediction information stored in a common buffer, wherein it is known to those of ordinary skill in the art that YUV 4:2:0 requires the use of 12 bits in the common buffer, reasonably suggesting that the associated prediction information uses 4 bits in the common memory).

Turning to claim 29, Guozhong and Sakasawa teach all of the limitations of claim 26, as discussed above. Guozhong further teaches:
wherein the prediction data comprises at least one single value that fills a reserve area of multiple pixel image data fields (e.g. pars. 54 – 59 [English translation]: describing that the prediction information associated with the image data is stored in a common buffer, the prediction information include prediction information for the frame and each macroblock within the frame, reasonably suggesting that at least one prediction value fills a reserve area of multiple pixel image data fields).

Regarding claim 30, Guozhong and Sakasawa teach all of the limitations of claim 26, as discussed above. Guozhong further teaches:
wherein the prediction data fills reserve areas of the pixel image data fields in raster order corresponding to the location of the pixels in a block of pixels (e.g. pars. 67 - 73: describing that the system processes the image in the same scan order, processing including storing associated prediction data with the uncompressed YUV format image data [see, e.g. pars. 54 – 59: describing that the system stores uncompressed YUV format image data and associated prediction data in a common buffer], wherein storing associated prediction data with uncompressed YUV format image data in the same scan order reasonably suggests that the prediction data fills reserve areas of the pixel image data fields in raster order corresponding to the location of the pixels in a block of pixels).

Turning to claim 31, Guozhong and Sakasawa teach all of the limitations of claim 26, as discussed above. Guozhong further teaches:
wherein the pixel image data fields hold luma pixel image data of a YUV color space (e.g. par. 54 [Machine Translation]; describing that the resulting image data of the decompression of the MPEG-2 coded stream is YUV image data).

Regarding claim 32, Guozhong and Sakasawa teach all of the limitations of claim 26, as discussed above. Guozhong further teaches:
wherein no separate prediction data buffer is used to hold prediction data separately from pixel image chroma or luma data to transfer the prediction data from a decoder to an encoder when the prediction data is embedded in the pixel image data fields (e.g. pars. 54 – 57 [Machine Translation]: describing that a single common buffer is used to store the YUV image data and the associated prediction data, the single common buffer accessible to the encoder).

Turning to claims 33 and 50, Guozhong and Sakasawa teach all of the limitations of claims 26 and 49, respectively, as discussed above. Guozhong further teaches:
concatenating the prediction data; dividing the prediction data into pieces that fit into reserve areas of the individual pixel image data fields; and placing each piece of prediction data to be applied to a block of pixel image data into a different pixel image data field of the block (e.g. pars. 54 – 59 [machine translation]: describing that the encoder reads the YUV image data and associated prediction data from the common buffer, the prediction data including a plurality of prediction values, the encoder uses the plurality of prediction values to re-encode the YUV image data, wherein reading a plurality of prediction data associated with the YUV image data  to use in re-encoding the YUV image data reasonably suggests concatenating pieces of prediction data in order as saved in a block of image data to form a chain of prediction values).

Regarding claim 34, Guozhong and Sakasawa teach a computer implemented method of video coding comprising: 
receiving non-compressed pixel image data of at least one frame of a frame sequence forming a video and comprising pixel chroma values, pixel luma values, or both obtained from pixel image data fields of individual pixels and from a memory (e.g. pars. 54 – 59 [Machine Translation]: describing that an AVS encoder receives uncompressed YUV image data of a frame of a video sequence from a common buffer, wherein the YUV image is the equivalent of a frame comprising pixel chroma values and pixel luma values);  PCT Application. No.4Docket No: O1.P97408PCT-US PCT/CN2016/106589
receiving prediction data embedded within the pixel image data fields (e.g. pars. 54- 59 [Machine Translation]: describing that the AVS encoder receives prediction information associated with the YUV image data from the common buffer) ; and 
using the prediction data to encode the pixel image data (e.g. pars. 54 – 59 [Machine Translation]: describing that the AVS encoder uses the prediction information to encode the YUV image data).  

Turning to claim 35, Guozhong and Sakasawa teach all of the limitations of claim 34, as discussed above. Guozhong further teaches:
wherein the prediction data is placed in one of Y, U, or V pixel image data fields until filled before filling the pixel image data fields of one of the other of the Y, U, or V pixel image data fields to store the prediction data (e.g. pars. 54 – 59 [English translation]: describing that the prediction information associated with the YUV image data is stored in a common buffer, reasonably suggesting that the prediction data is placed in one of the Y, U, or V pixel image data fields until filled before filling the pixel image data fields of one of the other of the Y, U, or V pixel image data fields to store the prediction data).

Regarding claim 36, Guozhong and Sakasawa teach all of the limitations of claim 34, as discussed above. Guozhong further teaches:
comprising dividing values of the prediction data into 4 or 6 bit pieces to place into the pixel image data fields (e.g. par. 62 [machine translation]: describing that the resulting decoded image is a YUV 4:2:0 format image, the YUV 4:2:0 format image and associated prediction information stored in a common buffer, wherein it is known to those of ordinary skill in the art that YUV 4:2:0 requires the use of 12 bits in the common buffer, reasonably suggesting that the associated prediction information uses 4 bits in the common memory).

Turning to claim 37, Guozhong and Sakasawa teach all of the limitations of claim 34, as discussed above. Guozhong further teaches:
placing the prediction data into pixel image data fields of a block of pixels that uses the prediction data to encode the block (e.g. pars. 54 – 59 [Machine translation]: describing that YUV image data and associated prediction information is stored on a common buffer, the associated prediction information including macroblock prediction information such as motion vector, intraframe mode of the macroblock, quantization parameters of the macroblock, and the number of non-zero coefficients [see par. 54], reasonably suggesting that the prediction information associated with each macroblock is stored in the pixel image data fields of the block the prediction information is associated with).

Regarding claim 38, Guozhong and Sakasawa teach all of the limitations of claim 34, as discussed above. Guozhong further teaches:
wherein the prediction data is associated with macroblocks (e.g. pars. 54 – 59 [Machine Translation]: describing that the prediction information is associated with each macroblock such as motion vector, intraframe prediction mode, quantization parameters, number of non-zero coefficients, etc).
Guozhong does not explicitly teach:
wherein the prediction data is embedded starting at a first upper left pixel of individual macroblocks.
Sakasawa, however, teaches a computer implemented method:
wherein the prediction data is embedded starting at a first upper left pixel of individual macroblocks (e.g. English Abstract: describing that the system embeds information into each macroblock starting at a first upper left pixel of the macroblock).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Guozhong by adding the teachings of Sakasawa in order to embed information starting at a first upper left pixel of individual macroblocks. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows the system to easily identify embedded information (Sakasawa, e.g. English Abstract: describing the desire to embed information in a field format image such that the information is easily identifiable and extractable).

Turning to claim 39, Guozhong and Sakasawa teach all of the limitations of claim 34, as discussed above. Guozhong further teaches:
reading both the image data value and piece of a prediction data value from a single read of the pixel image data fields; concatenating the prediction data fields in an order corresponding to pixel locations to form a string of prediction data; and determining prediction data values from the string (e.g. pars. 54 – 59 [machine translation]: describing that the encoder reads the YUV image data and associated prediction data from the common buffer, the prediction data including a plurality of prediction values, the encoder uses the plurality of prediction values to re-encode the YUV image data, wherein reading a plurality of prediction data associated with the YUV image data  to use in re-encoding the YUV image data reasonably suggests concatenating pieces of prediction data in order as saved in a block of image data to form a chain of prediction values).

Regarding claim 40, Guozhong teaches a computer implemented system for video coding comprising: 
a decoder that provides prediction data used to de-compress compressed image data (e.g. pars. 54 – 59 [machine translation] describing that the decoder provides prediction information used to decompress compressed image data); 
a non-compressed frame buffer used to store de-compressed image data from the decoder with individual pixel image chroma or luma values each in a pixel image data field and prediction data (e.g. pars. 54 – 59 [Machine translation]: describing that the system stores the uncompressed YUV video data and the associated prediction information in a common buffer); and 
an encoder to receive the prediction data from the pixel image data fields to re-compress the de-compressed image data (e.g. pars. 54 – 59 [machine translation]: describing that an encoder receives the prediction data and the YUV video data from the common buffer, wherein storing YUV video data and associated prediction information in common buffer reasonably suggests that the prediction data is embedded within an area of the pixel image data field).
Guozhong does not explicitly teach:
wherein the prediction data is embedded within a reserve area of the pixel image data fields.
Sakasawa, however, teaches a computer implemented method and system comprising:
wherein the prediction data is embedded within a reserve area of the pixel image data fields (e.g. English Abstract: describing that additional information is embedded within the image data to be accessible by an end device, wherein the additional data is the equivalent of the prediction data, and wherein the end device is the equivalent of the encoder).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Guozhong by adding the teachings of Sakasawa in order to embed information. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows the system to easily identify embedded information (Sakasawa, e.g. English Abstract: describing the desire to embed information in a field format image such that the information is easily identifiable and extractable).

Turning to claim 41, Guozhong and Sakasawa teach all of the limitations of claim 40, as discussed above. Guozhong further teaches:
wherein the prediction data comprises motion vector data, prediction mode selection data, or both (e.g. par. 54 [Machine translation]: describing that the prediction information includes motion vector information and prediction mode information, wherein prediction mode information is the equivalent of prediction mode selection data).

Regarding claim 42, Guozhong and Sakasawa teach all of the limitations of claims 40 and 41, as discussed above. Guozhong further teaches:
wherein the motion vector data comprises x and y magnitude components of the motion vector and is associated with a starting location of the motion vector (e.g. par. 54 [Machine translation]: describing that the prediction information includes motion vector data, wherein it is inherent to those of ordinary skill in the art that motion vector data necessarily includes magnitude components associated with a starting location of the motion vector).

Turning to claim 43, Guozhong and Sakasawa teach all of the limitations of claim 40, as discussed above. Guozhong further teaches:
a supporting data handling unit that receives both an image data value and piece of a prediction data value with a single read of a pixel image data field (e.g. pars. 54 – 59 [machine translation]: describing that an encoder receives the prediction data and the YUV video data from the common buffer, wherein storing YUV video data and associated prediction information in common buffer reasonably suggests that the prediction data is embedded within an area of the pixel image data field).

Turning to claim 44, Guozhong and Sakasawa teach all of the limitations of claims 40 and 43, as discussed above. Guozhong further teaches:
wherein the supporting data handling unit concatenates pieces of prediction data in order as saved in a block of image data to form a chain of prediction data values; and extracts the prediction data values form the chain (e.g. pars. 54 – 59 [machine translation]: describing that the encoder reads the YUV image data and associated prediction data from the common buffer, the prediction data including a plurality of prediction values, the encoder uses the plurality of prediction values to re-encode the YUV image data, wherein reading a plurality of prediction data associated with the YUV image data reasonably suggests concatenating pieces of prediction data in order as saved in a block of image data to form a chain of prediction values).

Returning to claim 45, Guozhong and Sakasawa teach all of the limitations of claims 40, 43, and 44, as discussed above. Guozhong further teaches:
wherein the pieces are placed in raster order in pixel image data fields corresponding to pixel positions within a block of image data (e.g. pars. 67 - 73: describing that the system processes the image in the same scan order, processing including storing associated prediction data with the uncompressed YUV format image data [see, e.g. pars. 54 – 59: describing that the system stores uncompressed YUV format image data and associated prediction data in a common buffer], wherein storing associated prediction data with uncompressed YUV format image data in the same scan order reasonably suggests that the prediction data fills reserve areas of the pixel image data fields in raster order corresponding to the location of the pixels in a block of pixels).

Turning to claim 47, Guozhong and Sakasawa teach all of the limitations of claim 40 as discussed above. Guozhong further teaches:
placing the prediction data into pixel image data fields of a block of pixels that uses the prediction data to encode the block (e.g. pars. 54 – 59 [machine translation]: describing prediction data associated with each macroblock is stored in a common buffer with the YUV image data, reasonably suggesting that the prediction data is placed into image data fields of a block of pixels that uses the prediction data to encode the block).

Regarding claim 48, Guozhong and Sakasawa teach all of the limitations of claim 40 as discussed above. Guozhong further teaches:
wherein the prediction data is placed in one of Y, U, or V pixel image data fields until filled before filling the pixel image data fields of one of the other of the Y, U, or V pixel image data fields to store the prediction data (e.g. pars. 54 – 59 [English translation]: describing that the prediction information associated with the YUV image data is stored in a common buffer, reasonably suggesting that the prediction data is placed in one of the Y, U, or V pixel image data fields until filled before filling the pixel image data fields of one of the other of the Y, U, or V pixel image data fields to store the prediction data).


Claim 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guozhong (CN1700771) (hereinafter Guozhong) in view of Sakasawa et al. (JP 2002135737) (hereinafter Sakasawa) as applied to claim 40 above, and further in view of Farrand (US 7391808) (hereinafter Farrand).

Regarding claim 46, Guozhong and Sakasawa teach all of the limitations of claim 40, as discussed above. Guozhong further teaches:
wherein the encoder receives the same prediction data embedded within the same pixel image data fields for each encoding session, the encoding session providing a different video format, standard, or parameters (e.g. pars. 54 – 59 [machine translate]: describing that the encoder receives prediction information and YUV image data from a common buffer, wherein receiving YUV image data and prediction information from a common buffer reasonably suggests the prediction information is embedded within the same pixel image data field, the encoder using the prediction data to encode the image according to a different video standard).
Guozhong does not explicitly teach:
wherein the encoding session is different encoding sessions, wherein at least one encoding session provides a different video format, standard or parameters from another encoding session.
Farrand, however, teaches a computer implemented system:
wherein the encoding session is different encoding sessions, wherein at least one encoding session provides a different video format, standard or parameters from another encoding session (e.g. col 4, line 58 – col 5, line 6: describing that the encoder compresses the image data according to one of multiple different algorithms).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Guozhong by adding the teachings of Farrand in order for each encoding session to provide a different video format, standard or parameters from another encoding session. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows the system to accommodate different compression/depression standards for multi-media entertainment (e.g. col 1, lines 7 – 13: describing that the system seeks to accommodate different data compression/decompression standards for multi-media entertainment systems).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANIKA M BRUMFIELD whose telephone number is (571)270-3700.  The examiner can normally be reached on M-F 8:30 - 5 PM AWS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHANIKA M. BRUMFIELD
Examiner
Art Unit 2487



/SHANIKA M BRUMFIELD/Examiner, Art Unit 2487   

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487